COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Jose Martir Hernandez v. The State of Texas

Appellate case number:       01-15-00492-CR

Trial court case number:     1933745

Trial court:                 County Criminal Court at Law No. 6 of Harris County

        This case was abated and remanded to the trial court based on the failure of counsel,
Thomas Zakes, to timely file a brief on appellant’s behalf. On March 21, 2016, counsel
filed a brief on appellant’s behalf. Accordingly, we REINSTATE this case on the Court’s
active docket.
       Further, because appellant’s brief is filed effective on reinstatement of this case, the
State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: June 28, 2016